This office action is in response to the amendments filed on 01/28/2022. Claims 1-6, 8-10 are currently pending in the application. 
Allowable Subject Matter
Claims 1-6, 8-10 are allowable in light of the Applicant's argument and in light of the prior art made of record. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Prange on 05/05/2022.

The application has been amended as follows: 

	The claim 1 of the application is amended as follows:
1.            (Currently Amended)  A method of data storage, the method comprising:
determining a latency distance from a primary node to two or more replica nodes in a tier;
choosing a preferred replica node of the two or more replica nodes based on the determined latency distances; and 
migrating replica data from a second replica node of the two or more replica nodes to the preferred replica node using a fusion cache method comprising:
write-caching new data from the primary node to the preferred replica node; 
copying the replica data from the second replica node to the preferred replica node; and
maintaining the replica data ,
wherein the migration of the replica data from the second replica node to the preferred replica node is performed during operation of a system comprising the preferred replica node.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 6 and 8 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1: “…migrating replica data from a second replica node of the two or more replica nodes to the preferred replica node using a fusion cache method comprising: write-caching new data

Claim 6, “…. 9triggering parallel prefetching of the dataset from the primary node and the replica node, such that a makespan of the parallel prefetching is less than reading the two parts of the dataset from the primary node.…”;

Claim 8, “…determining a ratio of a total size of the dataset to an access speed of a solid- state drive of the primary node is greater than or equal to a maximum of a ratio of a size of a first of the two parts from the solid-state drive of the primary node to an access speed of the solid-state drive of the primary node and a ratio of a size of a second of the two parts from a solid-state drive of the replica node to an access speed of the solid- state drive of the replica node; and triggering parallel prefetching.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Peterson teaches a method for cache load balancing by reclaimable block migration.
Clash teaches a system for storing file data and directory data received over a network includes a network interface in communication with the network which receives NAS requests containing data to be written to files from the network. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114